Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 3-11 and 13-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches an electronic device, comprising:  
a display structure layer; and 
a light sensing panel, comprising; 
a first substrate; 
a second substrate, wherein the second substrate is disposed between the first substrate and the display structure layer; 
a plurality of sensing units, disposed on the first substrate and between the first substrate and the second substrate; and 
an optical structure layer, disposed on the second substrate and between the second substrate and the display structure layer; 
a medium layer, disposed on the plurality of sensing units; 
a first alignment layer, disposed between the plurality of sensing units and the medium layer; and 
a second alignment layer, disposed between the second substrate and the medium layer.  
Claim 11 is allowed for similar reasons as claim 1.  
Claims 3-10 and 13-20 are allowed for being dependent upon aforementioned independent claims 1 and 11.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624